Citation Nr: 0910857	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease and degenerative joint disease of the lumbar 
segment of the spine with herniated nucleus pulposus and 
radiculopathy, currently rated as 60 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, on appeal from an 
initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, on appeal from an initial 
grant of service connection.

4.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for right lower 
extremity radiculopathy.

5.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for left lower 
extremity radiculopathy.

6.  Entitlement to service connection for diabetes mellitus, 
to include being due to or aggravated by the appellant's 
service-connected lower back disability.

7.  Entitlement to service connection for hypertension, to 
include being due to or aggravated by the appellant's 
service-connected lower back disability.

8.  Entitlement to service connection for coronary artery 
disease, to include being due to or aggravated by the 
appellant's service-connected lower back disability.

9.  Entitlement to service connection for cataracts.

10.  Entitlement to service connection for degenerative joint 
disease of the right knee.

11.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

12.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from April 1951 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February and 
October 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in North Little Rock, Arkansas.  The 
first action denied entitlement to special monthly pension 
benefits due to the need for regular aid and attendance along 
with denying an increased evaluation for the appellant's 
lower back disability.  The second action by the RO took 
action on the remaining issues now on appeal.  

It is noted that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving cataracts, disabilities of the right and 
left knee, and special monthly compensation are addressed in 
the REMAND portion of the decision below and it is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant is service-connected for degenerative disc 
disease and degenerative joint disease of the lumbar segment 
of the spine with herniated nucleus pulposus and 
radiculopathy.

3.  The appellant has been diagnosed as suffering from type 
II diabetes mellitus, hypertension, and coronary artery 
disease.

4.  A VA medical doctor has opined that the appellant's 
diabetes mellitus, hypertension, and coronary artery disease 
have been aggravated by the appellant's service-connected 
lower back disorder.  

5.  Service connection was granted for radiculopathy of the 
right and left lower extremities secondary to the appellant's 
service-connected lower back disability in a rating action of 
October 2006.  Disability ratings were assigned to both 
disorders.

6.  The RO found that clear and unmistakable error had been 
committed by the RO when it granted service connection for 
radiculopathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is proximately due to, the result of, 
or aggravated by the appellant's service-connected lower back 
disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

2.  Hypertension is proximately due to, the result of, or 
aggravated by the appellant's service-connected lower back 
disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

3.  Coronary artery disease is proximately due to, the result 
of, or aggravated by the appellant's service-connected lower 
back disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).

4.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, on appeal from an 
initial grant of service connection, is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002).  

5.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, on appeal from an initial 
grant of service connection, is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002).  

6.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for right lower 
extremity radiculopathy, is dismissed as moot.  38 U.S.C.A. 
§ 7105 (West 2002).  

7.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for left lower 
extremity radiculopathy, is dismissed as moot.  38 U.S.C.A. 
§ 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA contending that his 
service-connected lower back disability has led to the 
development of other disabilities for which he now seeks 
service connection.  Alternatively, he has averred that his 
diabetes mellitus and heart conditions were aggravated as a 
result of his service-connected back disorder.  He asks that 
the Board find in his favor and grant service connection for 
these disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

I.  Service Connection

A review of the appellant's claims folder indicates that the 
appellant initially began this overall appeal asking that a 
higher rating be assigned for his service-connected lower 
back disability.  He also requested that special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person be granted.  After the RO denied 
the appellant's request for an increased evaluation and for 
SMC, he expanded his claim.  More specifically, the appellant 
averred that his service-connected back disability resulted 
in the development of a heart disorder and diabetes mellitus.  
He has maintained that "but for" his long-standing back 
disability, he would not have developed a heart condition or 
diabetes mellitus.  

In conjunction with his claim, the appellant underwent a VA 
examination in November 2006.  Prior to examining the 
appellant, the medical doctor reviewed the appellant's claims 
folder and previous VA examinations.  Upon completion of the 
exam, the doctor diagnosed the appellant as having 
hypertension, type II diabetes mellitus, and coronary artery 
disease.  The examiner went on to write the following:

	. . . it is noted that he (the 
appellant) has had pain and limited 
physical activity and weight gain 
secondary to his service connection 
condition and it is examiner's opinion 
that this likely contributed to insulin 
resistance and the development of 
diabetes mellitus but cannot further 
comment on the exact role and degree of 
aggravation without resorting to 
speculation.  Also, pain can aggravate 
hypertension.  His hypertension is likely 
essential as are the majority of cases of 
hypertension.  The pain from his back 
condition as least as likely as not 
aggravated his hypertension; again we 
cannot estimate the degree of aggravation 
without resorting to speculation.  He has 
cardiac risk factors including 
hypertension and diabetes and 
dyslipidemia and sedentary lifestyle.  
His sedentary lifestyle and decreased 
physical activity are related to his 
service-connected condition; again we 
cannot simply state that his back 
condition directly caused his heart 
problems but it likely contributed to his 
sedentary lifestyle and as mentioned 
likely aggravated his high blood pressure 
and contributed to the development of 
diabetes, which are cardiovascular risk 
factors. . . . 

The results were forwarded to the RO which then reviewed the 
appellant's medical records, both private and federal, along 
with the statements made by the appellant.  It is noted that 
the only medical opinion establishing some type of 
relationship between the appellant's service-connected lower 
back disorder and the appellant's heart disorders and 
diabetes mellitus is the opinion noted above.  None of the 
other medical records contained in the claims folder provide 
either a positive or negative opinion with respect to any 
relationship between the disorders and disabilities.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

Moreover, service connection may also be granted for 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Because the appellant submitted his claim prior 
to October 10, 2006 (the effective date of the amended 
provisions), the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.

The medical evidence shows that the appellant now suffers 
from diabetes mellitus, hypertension, and coronary artery 
disease.  A VA doctor has examined the appellant and reviewed 
his available medical records.  The VA doctor, as noted 
above, opined that the appellant's service-connected back 
disability, and the manifestations produced from that 
condition, aggravated his diabetes mellitus, hypertension, 
and coronary artery disease.  She was concise and clear in 
her opinion, which has not been contradicted by other medical 
evidence of record. 

With regard to that specific evidence, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that a claims file 
review, as it pertains to obtaining an overview of a 
appellant's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the appellant 
for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinion of September 2006 was factually accurate.  She 
pointed to established facts in her opinion - such as the 
severity of the appellant's disability, the treatment he had 
received for his back condition along with his heart 
disabilities and diabetes mellitus, and the long-term effect 
the various conditions had upon one another.  The Board 
further believes that she provided sound reasoning in her 
analysis of the situation even noting that it was very 
difficult to determine how much the back disability had 
aggravated the nonservice-connected disorders.  In other 
words, the VA examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The most probative evidence establishes that the 
appellant's current diabetes mellitus, hypertension, and 
coronary artery disease were aggravated by the service-
connected lower back disability.  As such, secondary service 
connection is warranted in this case.

II.  Earlier Effective Dates and Increased Evaluations

Four of the issues now on appeal involve entitlement to an 
increased evaluation for right and left lower extremity 
radiculopathy and entitlement to an earlier effective date 
for the granting of service connection for right and left 
lower extremity radiculopathy.  The record indicates that 
service connection was granted for these two disorders via 
the rating decision of October 2006.  Separate ten percent 
evaluations were awarded with an effective date of June 30, 
2006, assigned.  The appellant was notified of this decision 
and he appealed asking for higher evaluations for both 
conditions and an earlier effective date for each disorder.  

Subsequent to the appellant's appeal, the RO reviewed the 
October 2006 action.  The RO concluded that clear and 
unmistakable error had been committed and issued a corrected 
decision in April 2007.  Specifically, the RO found that 
separate ratings should not have been granted because the 
radiculopathy produced by the service-connected back 
disability was already included in the appellant's 60 percent 
rating pursuant to 38 C.F.R. 5293 (1994).  To allow for 
separate ratings would be contrary to the VA's avoidance of 
pyramiding pursuant to 38 C.F.R. § 4.14 (2006).  The RO 
further noted that the symptoms and manifestations produced 
by the appellant's lower back disability would not equate to 
the assignment of a 60 percent rating under the new rating 
criteria used for the evaluation of spinal disorders.  
Because the appellant was in receipt of a total disability 
rating based on individual unemployability (TDIU), the 
finding of clear and unmistakable error did not have an 
impact on the amount of funds previously paid to the 
appellant.  Thus, the April 2007 rating action became a 
change on paper, which did not adversely affect the 
appellant.

Because a portion of the underlying rating decision appealed 
(that of October 27, 2006) has been found to be erroneous, 
then any appeals stemming from issues of October 2006 that 
have been negated are no longer able to be granted.  That is, 
no benefit remains to be possibly awarded and no controversy 
remains.  The appeal as to these issues is thus dismissed as 
moot.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).


ORDER

1.  Entitlement to service connection for diabetes mellitus, 
to include being due to or aggravated by the appellant's 
service-connected lower back disability, is granted.

2.  Entitlement to service connection for hypertension, to 
include being due to or aggravated by the appellant's 
service-connected lower back disability, is granted.

3.  Entitlement to service connection for coronary artery 
disease, to include being due to or aggravated by the 
appellant's service-connected lower back disability, is 
granted.

4.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, on appeal from an 
initial grant of service connection, is dismissed.

5.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, on appeal from an initial 
grant of service connection, is dismissed.

6.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for right lower 
extremity radiculopathy is dismissed.

7.  Entitlement to an effective date earlier than June 30, 
2006, for the granting of service connection for left lower 
extremity radiculopathy is dismissed.


REMAND

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In the Vazquez case, the 
Court found that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The appellant has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the appellant's claims.

The three remaining service connection issues on appeal 
involve cataracts and disabilities of the right and left 
knee.  The record indicates that the appellant did undergo 
examinations of the eyes and knees in September and October 
2006.  The examinations did confirm the presence of the 
conditions but the reports did not provide comments as to 
whether the conditions were etiologically related to or 
caused by or aggravated by the appellant's military service 
or a service-connected disability.  Because the claims folder 
is missing this information, it is the decision of the Board 
that the claim should be remanded so that additional comments 
may be obtained concerning the etiology of each of these 
conditions.  

Finally, the remaining issue on appeal involves entitlement 
to SMC based on the need of regular aid and attendance.  One 
of the reasons why, in the past, aid and attendance had not 
been granted was that the appellant's sole service-connected 
disability of the lower back did not impair the appellant to 
the extent that he required the care or assistance of another 
on a regular basis.  Additionally, it was insinuated, the 
responses sent to the appellant by the RO, that the 
appellant's nonservice-connected disabilities of diabetes 
mellitus, coronary artery disease, and hypertension produced 
significant enough symptoms and manifestations that they were 
the reasons for which the appellant needed care.  In the 
above decision, the Board has service-connected diabetes 
mellitus, coronary artery disease, and hypertension.  
Disability ratings have not been assigned to each of these 
conditions.  Moreover, a determination has not been made as 
to whether the appellant's now service-connected disabilities 
cause a significant impairment to the appellant that he now 
requires the care or assistance of another on a regular 
basis.  As such, this issue will be returned to the RO/AMC so 
that additional action may be taken.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should issue an 
appropriate duty to assist letter which 
is compliant with the Court's holding in 
Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008) with respect to the appellant's 
service-connected lower back disability.  

2.  The RO/AMC should schedule the 
appellant for VA orthopedic and eye 
examinations, by appropriate specialists, 
to evaluate his claimed disabilities 
involving the eyes and the knees.  The 
claims folder and this remand are to be 
made available to each examiner before 
the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

a.  Each examiner is asked to express an 
opinion concerning whether the appellant 
suffers from the claimed disability, and, 
if so, the etiology of the claimed 
disorder.

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
appellant's military service in general 
or to a service-connected disability.

c.  The examiner should further opine 
whether any found disability has been 
aggravated by the appellant's service-
connected lower back disability.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by appropriate examiner in the respective 
report.  

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

3.  The RO/AMC should schedule the 
appellant for an appropriate VA 
examination to determine his need for 
special monthly compensation based on the 
need for regular aid and attendance or on 
being housebound.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, and the examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

When the examiner makes his or her 
determination with respect to the above 
questions, the examiner should specify 
whether it is a service-connected 
disability(ies) or a nonservice-connected 
disability(ies) or a combination thereof 
that would cause the appellant to be 
housebound or to depend on another for 
aid and attendance.  In other words, if 
it is found that the appellant is 
housebound and/or in need of aid and 
attendance, the examiner should opine 
whether it is the appellant's service-
connected disabilities that have caused 
this condition, or whether it is his 
nonservice-connected disorders that have 
caused the appellant to be housebound and 
in need of aid and attendance or a 
combination of his service-connected and 
nonservice-connected disabilities.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


